07/20/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 19-0547



                                 No. DA 19-0547

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

BEAU HERMAN MILLER,

             Defendant and Appellant.


                                       ORDER

      Upon consideration of Appellant’s motion for extension of time, and good

cause appearing,

      IT IS HEREBY ORDERED that Appellant is granted an extension of time to

and including August 13, 2020, within which to prepare, file, and serve

Appellant’s opening brief on appeal.




                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                             July 18 2020